Citation Nr: 0007796	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $222.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  The veteran died in October 1988.  The 
appellant is the veteran's widow.

This appeal arises from an August 1995 decision of the 
Regional Office's (RO) Committee on Waivers and Compromises 
(Committee), which denied the appellant's request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $668.  By decision dated in October 
1994, the Committee determined that the overpayment for the 
period in question was reduced to $222 on the basis of 
application of additional unreimbursed medical expenses 
reported by the appellant.  The Committee continued the 
denial of waiver of recovery of the overpayment.


FINDINGS OF FACT

1.  For the period from February 1990 to November 1992, the 
appellant failed to report retirement income of $21.41 per 
month; taking into consideration reported unreimbursed 
medical expenses for the period in question, an overpayment 
of improved death pension benefits in the amount of $222 was 
created. 

2.  By decisions dated in December 1993 and October 1994, the 
Committee determined that there is no indication of fraud, 
misrepresentation, or bad faith by the appellant.

3.  The appellant was solely at fault for the creation of the 
overpayment, because she failed to report her full income for 
the period in question to VA; fault on the part of VA has not 
been demonstrated.

4.  Recovery of the overpayment of improved pension benefits 
caused undue financial hardship and defeated the purpose of 
the award of improved pension benefits.

5.  Failure to recover the overpayment would result in unjust 
enrichment of the appellant.

6.  It has not been alleged nor shown that reliance on the 
appellant's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the amount of $222 was against the standard of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The overpayment in this case was created as a result of the 
fact that for the period from February 1990 to November 1992, 
the appellant was paid improved death pension benefits on the 
basis that she had no countable income, when in fact she was 
receiving $256 yearly in retirement benefits.  The appellant 
was initially awarded improved death pension benefits in May 
1989, effective in November 1988.  Attached to that award 
notice was VA Form 21-6895, which advised the appellant that 
the amount of her pension was calculated based on her 
anticipated countable family income and informed her of the 
necessity of timely informing the VA of the effective dates 
and amounts of any award of any income, Social Security 
benefits or other retirement benefits, to include any 
benefits awarded her as the veteran's surviving spouse. She 
was further informed that a failure to promptly notify the VA 
of income changes could result in an overpayment, subject to 
recovery.

The record shows that the appellant submitted Improved 
Pension Eligibility Verification Reports (EVR) each year in 
November 1989, 1990, 1991 and 1992, indicating that she had 
no income from any source.  

By letter dated in May 1993, the RO notified that appellant 
of the proposal to reduce her pension effective in March 1993 
due to her receipt of lottery winnings.  By letter dated in 
June 1993, the RO notified the appellant of the proposal to 
adjust her pension benefits effective from February 1990 due 
to receipt of retirement income and lottery winnings in 1990 
that were not previously reported.  The RO advised the 
appellant that she could submit information regarding lottery 
losses and unreimbursed medical expenses.  

In June 1993, the appellant submitted documentation that she 
was receiving $21.41 per month in retirement benefits and 
that she sustained lottery and casino losses of $1,767 in 
1990.  She also reported $279 in unreimbursed medical 
expenses.  

By letter dated in August 1993, the appellant was notified 
that her pension benefits had been adjusted effective from 
February 1990 on the basis of reported retirement income of 
$256 per year which was not previously reported.  The RO 
indicated that lottery winnings for 1990 were not counted as 
income.  

In September 1993, the appellant reported unreimbursed 
medical expenses of $279 in 1990, $371 in 1991 and $486 in 
1992.  In October 1993, the appellant indicated that her 
medical expenses for 1992 were actually $604.  

By Decision dated in December 1993, the Committee determined 
that an overpayment in the amount of $668 had been created 
and denied the appellant's request for waiver of recovery of 
the overpayment.  By decision dated in October 1994, the 
Committee determined that the amount of the overpayment had 
been reduced to $222 by the application of unreimbursed 
medical expenses for the period in question and the denial of 
the request for waiver of recovery of the overpayment was 
continued.  

In January 1997, the RO reinstated the award of pension, 
effective in November 1996, based on annual income of $256 
and housebound benefits were later granted, effective the 
same date.  According to VA Form 20-6560, it appears that the 
$222 overpayment was recouped from her award of death 
pension.

Initially, the Board must determine whether the debt was 
properly created. Improved death pension is a benefit payable 
by the VA to surviving spouses of veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the spouse's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) (1998).  
The maximum annual rate of improved death pension for a 
surviving spouse of a veteran was $4,535 effective December 
1, 1989, $4,780 effective December 1, 1990, and $4,957 
effective December 1, 1991.  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. § 
3.272(g)(1)(iii).

The record shows for the period from February 1, 1990 to 
November 30, 1992 the appellant was paid improved pension 
benefits on the basis of no countable income, when in fact 
she was receiving $256 yearly in retirement benefits.  The 
appellant has not disputed the she was receiving that income 
during the period in question.  Taking into consideration the 
appellant's reported unreimbursed medical expenses, the Board 
finds that an overpayment in the amount of $222 was properly 
created.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
improved death pension benefits is warranted on the basis of 
equity and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor. Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults. Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship. Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment. Whether failure to 
make restitution would result in unfair 
gain to the debtor.

6.  Changing position to one's detriment. 
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation. 38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was at fault in the creation of the debt 
because she failed to report her retirement income for the 
period in question.  On the other hand, it does not appear 
that there was any fault on the part of VA.

In addition, the Board must also consider whether recovery of 
the debt resulted in financial hardship to the appellant.  
The record shows that, prior to October 1993, the appellant's 
only income other than VA pension was the retirement income 
of $21.41 per month.  The record shows that the appellant 
began working in October 1993 and that she stopped working in 
October 1996.  A financial statement submitted in October 
1993 shows that her net monthly income was $434 per month, 
however she indicated that she had started working in 
September.  She reported monthly expenses of $450.  She 
reported that she had cash in the bank of $1,940.42 and cash 
on hand of $37.72.  She submitted another financial statement 
in February 1994, showing net monthly income of $1,132 and 
monthly expenses of $1,111.  Most recently, the appellant 
submitted an EVR in October 1996, showing her only income as 
the $21.41 retirement income.  It appears that the RO 
collected the overpayment out of the award of death pension 
with additional housebound benefits when the appellant's 
award was reinstituted in 1997.  At that time, her only 
income was about $21 in monthly retirement benefits and her 
award of VA death pension in the amount of $558.  Given such 
limited income, it is clear that recovery of even a small 
overpayment would seriously interfere with the appellant's 
ability to provide for basic necessities.  Moreover, the 
Board finds that recovery of the overpayment would defeat the 
purpose of awarding VA death pension benefits as death 
pension was her primary source of income.  

The Board finds that failure to make restitution would result 
in unfair gain to the appellant because she received monetary 
benefits to which she was not entitled.  The VA made 
erroneous payments of benefits based on incorrect information 
provided by the appellant, and she, in turn, benefited.  The 
Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The appellant has not 
contended, nor does the evidence show, that she had 
relinquished a valuable right or incurred a legal obligation 
in reliance on her VA benefits.

In sum, it appears that the elements supporting her claim for 
waiver are in approximate balance with the elements tending 
to support recovery of the overpayment.  Given the severe 
financial hardship involved, and giving her the benefit of 
the doubt, is concluded that the circumstances of this 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
Accordingly, as recovery of the debt was against equity and 
good conscience, waiver of recovery of the overpayment is 
warranted.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $222 is granted.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals



 

